Citation Nr: 0812303	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  07-12 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than June 23, 
2005 for a 30 percent rating for residuals of trench foot, 
right.  

2.  Entitlement to an effective date earlier than September 
2, 2005 for a 30 percent rating for residuals of trench foot, 
left.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted increased ratings of 30 percent 
for residuals of trench foot, for each foot, effective 
September 2, 2005.  In a January 2007 rating decision, an 
earlier effective date of June 23, 2005 for a 30 percent 
rating for the right foot was granted.  In March 2008, the 
veteran testified at a Travel Board hearing before the 
undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Historically, service connection was granted for residuals of 
bilateral trench foot in a May 1946 rating decision.  A 10 
percent rating was assigned effective May 21, 1946.  

The veteran was subsequently scheduled for a VA examination, 
but failed to report.  Therefore, his disability payments 
were suspended effective December 31, 1948.  However, 
thereafter, the veteran reported to a February 1949 
examination.  In a March 1949 rating decision, the veteran's 
disability rating was reduced to non-compensable effective 
January 1, 1949.  The veteran did not appeal that rating 
decision.  Thus, the RO's March 1949 rating decision is 
final.  38 U.S.C.A. § 7105.  A previous determination which 
is final and binding will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  38 C.F.R. § 
3.105(a).

At his personal hearing, the veteran and his representative 
asserted that there was CUE in the March 1949 rating decision 
which reduced the veteran's disability rating to non-
compensable.  They maintain that the newly awarded 30 percent 
rating, per foot, should be made effective to January 1, 
1949, the date the veteran ceased receiving VA disability 
payments based on this CUE.  This appears to be the sole 
basis of the veteran's claim for an earlier effective date in 
this case.

However, the RO has not adjudicated the CUE issue, which the 
Board finds is inextricably intertwined with the issue of an 
earlier effective date for the 30 percent ratings for 
residuals of trench foot on the right and left.  The Board 
finds that the CUE issue must thus be initially adjudicated 
by the RO prior to an appellate decision on the earlier 
effective date claims.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The issue of whether the March 1949 
rating decision that reduced the 
disability rating for bilateral trench 
foot to non-compensable was clearly and 
unmistakably erroneous should be 
adjudicated.  

2.  If it is determined that there is no 
CUE in the March 1949 rating decision, 
the veteran and his representative must 
be notified of the determination and of 
his appellate rights.  The veteran and 
his representative are hereby reminded 
that, to obtain appellate jurisdiction 
over an issue not currently in appellate 
status (CUE in the March 1949 rating 
decision), the veteran must initiate an 
appeal by timely filing a Notice of 
Disagreement and, after the issuance of a 
Statement of the Case, perfect any appeal 
by filing a timely Substantive Appeal.  
While the RO must furnish the appellant 
the appropriate time period in which to 
do so, the veteran should perfect an 
appeal on any CUE issue, if desired, as 
soon as possible to avoid unnecessary 
delay in the consideration of the appeal.  
The earlier effective date issues are 
deferred pending the adjudication of the 
CUE issue.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

